- In an action to recover damages for personal injuries sustained respectively by a husband and wife, for damages to personal .property of the husband, and for his damages by reason of expenses and loss of his wife's services, judgment in favor of plaintiffs, entered upon the verdict of jury, reversed on the facts and a new trial granted, with costs to the appellant to abide the event. In our opinion the verdict is against the weight of evidence upon the issues relating to liability of the defendant. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.